MEMORANDUM ***
Mandeep Singh, a native and citizen of India, petitions for review of the decision of the Board of Immigration Appeals’ (“BIA”) affirming an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and request for protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Njuguna v. Ashcroft, 374 F.3d 765, 769 (9th Cir.2004), grant the petition for review, and remand for further proceedings.
First, the IJ’s adverse credibility determination is not supported by substantial evidence because it is based on minor omissions, see Bandari v. INS, 227 F.3d 1160, 1167 (9th Cir.2000), and speculation and conjecture, see Shah v. INS, 220 F.3d 1062, 1069 (9th Cir.2000). Second, the record shows that Singh was persecuted, at least in part, on account of an imputed political opinion. See Navas v. INS, 217 F.3d 646, 659 & n. 18 (9th Cir.2000); Singh v. Ilchert, 69 F.3d 375, 379 & n. 1 (9th Cir.1995). The record also shows that the treatment experienced by Singh was sufficiently severe to compel a finding of past persecution. See Mamouzian v. Ash*927croft, 390 F.3d 1129, 1134 (9th Cir.2004).1
We therefore grant the petition and remand this case for further proceedings on the merits of Singh’s asylum, withholding of removal, and CAT claims. See INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We reject the government’s assertion that Singh has waived any challenge to the IJ's alternate rulings by failing to properly preserve these issues; the record shows that Singh raised all applicable issues both before the BIA and before this court.